Order entered May 10, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01543-CV

                       GUSTAVO NOEL HINOJOSA, Appellant

                                           V.

                          STEVE PAUL LAFREDO, Appellee

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-15-16693

                                       ORDER
      Before the Court is appellant’s May 8, 2019 unopposed second motion to extend time to

file his brief. We GRANT the motion and ORDER the brief due by June 7, 2019.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE